Citation Nr: 0429121	
Decision Date: 10/22/04    Archive Date: 11/08/04

DOCKET NO.  04-09 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for tinea pedis and 
eczema of the fingers and feet, currently evaluated as 10 
percent disabling.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for cervical spine and 
upper extremity disabilities, to include the shoulders.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel


INTRODUCTION


The veteran served on active duty from February 1943 to 
January 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision of the 
Philadelphia, Pennsylvania Regional Office and Insurance 
Center (RO & IC) of the Department of Veterans Affairs (VA), 
which denied the veteran's claim for entitlement to an 
increased rating for a tinea pedis and eczema of the fingers 
and feet, currently evaluated as 10 percent disabling, and 
his request to reopen his claim for service connection for 
cervical spine and upper extremities, to incluce the 
shoulders.

The veteran participated in a Board hearing at the Central 
Office in September 2004.

In September 2004 the veteran submitted a claim to reopen the 
issues of a knee and hip disabilitities secondary to his 
service-connected shrapnel wound.  He also submitted a claim 
for service connection for bilateral hearing loss.  These 
issues are referred to the RO & IC for further adjudication.

The issue of entitlement to service connection for cervical 
spine and upper extremity disabilities, to include the 
shoulders, is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO & IC via the Appeals 
Management Center (AMC), in Washington, DC.





FINDINGS OF FACT


1.  The veteran has recurrent tinea pedis and eczema of the 
fingers and feet.

2.  The veteran experiences severe itching.

3.  By a rating decision dated March 1995, the RO & IC denied 
service connection for cervical spine and upper extremity 
disabilities, to include the shoulders.

4.  The Board denied the veteran's claim for service 
connection for a cervical spine and right shoulder disorder 
in March 2001.

5.  The veteran has submitted new and material evidence 
sufficient to reopen his claim.


CONCLUSIONS OF LAW


1.  An increased rating of 30 percent for tinea pedis and 
eczema of the fingers and feet is appropriate.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.20, 4.118 
(Diagnostic Code 7806) (2002).

2.  The Board's March 2001 decision is final as to the claim 
for service connection for the cervical spine and the right 
shoulder.  38 U.S.C.A. § 7105 (c) (West 2002); 38 C.F.R. §§ 
3.104(a), 20.302 (2004).

4.  New and material evidence sufficient to reopen the 
appellant's claim of service connection for disabilities 
affecting the cervical spine and upper extremities, including 
the shoulders, has been submitted.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran served on active duty from February 1943 to 
January 1946 in the United States Army.

Skin condition

Service medical records from January 1946 indicated that the 
veteran had been treated for a skin disorder while in 
service.  The veteran's original claim for service connection 
for a skin disorder was denied in November 1949.  The veteran 
later requested that his claim be reopened in October 1991.  
This claim was denied in August 1992 for lack of new and 
material evidence.  The veteran subsequently submitted new 
evidence and was granted a noncompensable rating for tinea 
pedis and eczema of the fingers and feet in October 1992.  
After submitting further evidence, the veteran's 
noncompensable rating was increased to 10 percent disabling 
in December 1992.  The veteran submitted a claim for an 
increased rating for tinea pedis and eczema of the fingers 
and feet in March 1993, which was denied.  The veteran did 
not initiate an appeal.  The veteran again filed for an 
increased rating and was denied in May 2000.  This appeal 
arises from a November 2002 rating decision, which again 
denied the veteran's request for an increased rating.

In January 2000, the veteran submitted to a VA skin 
examination.  The examiner stated that the veteran developed 
eruptions of the skin episodically.  The veteran's treatment 
included a type of topical corticosteroid.  He applied it 
nightly when his rash was active.  The veteran's main 
symptoms and complaints were itchiness and loss of sleep when 
the rash was active.  The skin disability involved both palms 
and all ten fingers and the dorsal and volar aspects of his 
feet, including the toes and nails bilaterally.  The examiner 
diagnosed the veteran with the following: onychomycoses of 
the toenails; tinea pedis; eczematous dermatitis of the palms 
and feet; xerosis.

In May 2002, the veteran submitted to a second VA 
examination.  The examiner stated that the veteran had a 
history of eczema that mainly affected his back and scalp and 
onychomycosis.  The examiner also noted that the veteran had 
tinea pedis, which had waxed and waned over the past few 
decades.  This had been treated topically with anti-fungal 
creams with little benefit.  His main symptoms included 
severe itching from the eczema and tinea pedis.  The examiner 
also noted that the veteran had an eczematous patch on his 
upper back.  The veteran also had significant tinea pedis and 
onychomycosis of all toenails of both feet.  There were no 
associated systemic or nervous manifestations.

The veteran's VA progress notes from the Geriatrics Clinic 
stated that the veteran had "jungle rot".  At each of his 
visits, the examiner stated that the veteran requested an 
increase in the amount of corticosteroid cream that was 
dispensed monthly.  The veteran's progress notes are dated 
September 2000, December 2002, May 2003 and January 2004.

Upper Extremity and Shoulder Disorders

Service medical records indicated that the veteran was 
treated for a laceration of the left elbow when an oil drum 
fell on him in April 1945.  There was no further detail in 
the veteran's service record regarding any associated 
disability.

In May 1982, the veteran received a letter from R.I. 
regarding his claim for workers' compensation for his low 
back condition.  The original claim for workers' compensation 
was not associated with the claims folder.  In February 1982, 
the veteran submitted to a workers' compensation medical 
examination.  Dr. H.S.W. indicated that the veteran had 
loaded bags of currency (up to 60 lbs) for his employer.  The 
veteran complained of low back pain on the right side.  The 
examiner noted that the veteran had a prior low back injury 
in October 1982, resulting from the same activity.  With 
regard to the cervical spine, the examiner stated motions 
were physiologic in range with no complaints and no cervical 
muscle spasms or tenderness on palpitation.  With regard to 
the upper extremities, joint motions were normal and 
painless.  Reflexes, sensations and muscle power were normal, 
as well as intrinsic motions of fingers.  The veteran's grip 
was normal.  Overall, the examiner stated that the veteran 
suffered from a residual back strain/sprain resulting from 
the August 1983 injury, but found no objective neurological 
abnormality.  The veteran also had persisting muscle spasms 
and painful limitation of motion.

In March 1984, Dr. W.K.G. conducted an examination of the 
veteran, showing marked flattening of the lordotic lumbo-
sacral area with severe bilateral para-vertebral muscle 
spasms.

In May 1984, Dr. H.S.W. conducted a follow-up examination of 
the veteran for R.I.  He noted that the veteran's restriction 
of motion of the back and right hip was based on degenerative 
changes with superimposed postural stresses that resulted in 
a state of mild chronic low back strain.

In July 1984, Dr. W.K.G. examined the veteran.  The veteran 
exhibited pain and daily stiffness in his lower back, which 
increased during inclement weather.  The veteran was deemed 
totally disabled for work purposes, with a markedly guarded 
prognosis.

In October 1986 the veteran received a letter from his 
attorney, O. & A., that he had been awarded $50,000 for his 
workers' compensation claim.

In March 1993, Dr. W.K.G. stated that the veteran had 
generalized arthritis of the left upper extremity and lumbo-
sacral spine.

The veteran was also seen at S.A.M.C.  In April 1993, Dr. 
J.M.B. noted degenerative changes with regard to the 
veteran's olecranon osteophyte formation and soft tissue 
swelling that possibly represented olecranon bursitis.  There 
were no other fractures or other arthritic development.  In 
March 1994, the veteran underwent an examination for his 
cervical spine and his right shoulder.  The cervical spine 
examination revealed degenerative changes and the right 
shoulder examination revealed degenerative changes with the 
possibility of a right Rotator cuff tendon tear.

In April 1994, the veteran was seen at C.O. for a MRI of the 
right shoulder.  Upon interpretation, the examiner stated 
that the veteran had a torn supraspinatus tendon with atrophy 
and destruction of the muscle.  There was possibly a tear of 
the infraspinatus tendon.  There was also degenerative 
arthritis of the acromioclavicular joint and glenohumeral 
joint.

In April 1994, the veteran submitted a letter from Dr. T.D., 
a general practitioner, which stated that his right shoulder 
condition was consistent with the injury he sustained from a 
water tank falling on him during service.  In August 1994, 
the veteran submitted a letter from Dr. A.W.F., a 
chiropractor, also stating that his right shoulder condition 
was consistent with his injury from a water tank in service.

Dr. A.W.F. later submitted records from October 1996.  These 
records indicated that the veteran's left elbow had no power 
to push upwards.  X-rays revealed a chipped left elbow bone 
and an osteophyte formation.  Dr. A.W.F. also stated that the 
veteran's right leg, including his upper thigh cause pain in 
conjunction with his back pain.  The veteran was also stated 
to fatigue easily.

In October 1997 the veteran submitted a signed letter from 
three servicemen who stated they were present when the 
falling water tank injured him.

In June 2000, the veteran submitted to a VA examination for 
his left elbow.  There was no evidence of the following:  
misalignment of the left elbow; olecranon bursitis or 
tenderness around the elbow; excess fatigability, 
incoordination; additional loss of motion; weakened motion at 
the shoulder.  

In March 2001, The Board denied the veteran's claim of 
service connection for cervical spine and right shoulder 
disorders.  Evidence submitted subsequent to the Board 
decision is summarized below.

The veteran submitted to a second VA examination in May 2002, 
although the purpose of which was not clear.  The examiner 
noted that there was bony deformity of the left forearm due 
to traumatic injuries sustained during World War II.

The veteran presented testimony at a Board of Veterans' 
Appeals hearing in September 2004.  The veteran stated that 
he incurred injuries to the neck in service when a water drum 
fell on him.  According to the veteran's testimony, the 
incident was the direct result of a Japanese air raid, and 
his injuries were treated in the under cobat conditions.  He 
further testified that he has has had neck, shoulder, and 
upper extremity pain ever since he incurred these injuries.


Compliance with the Veterans Claims Assistance Act of 2000 
(VCAA)
Increased Rating for Tinea Pedis and Eczema

On November 9, 2000, the VCAA was enacted. Pub. L. No. 106-
475, 114 Stat. 2096 (2000); see 38 U.S.C.A. §§ 5103, 5103A 
(West 2002).  Among other things, the VCAA amended 38 
U.S.C.A. § 5103 to clarify VA's duty to notify claimants and 
their representatives of any information that is necessary to 
substantiate the claim for benefits.  The VCAA also created 
38 U.S.C.A. § 5103A, which codifies VA's duty to assist, and 
essentially states that VA will make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Implementing regulations for the VCAA 
were subsequently enacted, which were also made effective 
November 9, 2000, for the most part.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.159).  The 
intended effect of the implementing regulations was to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and scope of assistance VA will 
provide to claimants who file a claim for benefits.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA."

To comply with the aforementioned VCAA requirements, the RO & 
IC must satisfy the following four requirements.  

First, the RO & IC must inform the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(West 2002) 
and 38 C.F.R. § 3.159(b)(1) (2004).  In a letter dated May 
2002, the RP & IC informed the veteran of the elements 
necessary to support his claim.

Second, the RO & IC must inform the claimant of the 
information and evidence the VA will seek to provide.  See 38 
U.S.C.A. § 5103 (West 2002) and 38 C.F.R.                 § 
3.159(b)(1) (2004).  The May 2002 letter stated that the VA 
would help the veteran obtain medical records, employment 
records, or records from other Federal agencies.

Third, the RO & IC must inform the claimant of the 
information and evidence the claimant is expected to provide.  
See 38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004).  The May 2002 letter requested that the 
veteran provide the names of the people, agencies or 
companies who have records that would help substantiate his 
claim.  This list was to include the addresses, approximate 
time frames covered by the aforementioned records and the 
conditions for which the veteran was treated.
 
Finally, the RO & IC must request that the claimant provide 
any evidence in the claimant's possession that pertains to 
the claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. 
§ 3.159(b)(1) (2004).  Even though the RO never sent a letter 
specifically requesting that the veteran provide any evidence 
in his possession that pertained to his claim (as required by 
38 C.F.R. § 3.159 (b)), it is determined that the veteran is 
not prejudiced by such failure.  The RO has consistently 
requested the veteran provide information about where and by 
whom he was treated for his skin disability.  There are no 
outstanding records to obtain.  When the veteran has provided 
information about where he was treated for his claimed 
conditions, the VA has obtained said records.  Therefore, for 
all of the aforementioned reasons, it is determined that the 
veteran was not prejudiced by the RO's not specifically 
requesting that the veteran provide any evidence in his 
possession that pertained to his claim.  See Bernard v. 
Brown, 4 Vet.App. 384 (1993).  

In short, the RO & IC has informed the appellant of the 
information and evidence not of record that is needed, the 
information and evidence that the VA will seek to provide and 
the information and evidence the appellant must provide.  See 
38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 3.159(b)(1) 
(2004); Quartuccio v. Principi, 16 Vet.App. 183 (2002).

In view of the procedures that have been undertaken in this 
claim, further development is not needed to comply with VCAA.  
The appellant has been informed of the information and 
evidence needed to substantiate his claim, and he has been 
made aware of how VA would assist him in obtaining evidence 
and information.  He has not identified any additional, 
relevant evidence that has not been requested or obtained.  
For the aforementioned reasons, there is no reasonable 
possibility that further assistance would aid in the 
substantiation of the claim.

Analysis

Increased Rating for Tinea Pedis and Eczema

Disability evaluations are determined by comparing present 
symptomatology with the criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment 
in earning capacity.  See 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. Part 4 (2004).  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  See 38 C.F.R. § 4.7 
(2004).  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  See 38 C.F.R. § 4.3 (2004).  

The veteran's entire history is reviewed when making 
disability evaluations.  See 38 C.F.R. § 4.1 (2004); 
Schafrath v.  Derwinski, 1 Vet. App. 589, 592 (1995).  In 
evaluating the veteran's claims, all regulations which are 
potentially applicable through assertions and issues raised 
in the record have been considered, as required by Schafrath.  
In cases in which service connection already has been 
established and an increase in the disability rating is at 
issue, as here, it is the present level of disability that is 
of primary concern.   See Francisco v. Brown, 7 Vet. App. 55, 
58 (1994). 

VA regulations require that disability evaluations be based 
upon the most complete evaluation of the condition that can 
be feasibly constructed with interpretation of examination 
reports, in light of the whole history, so as to reflect all 
elements of disability.  The medical as well as industrial 
history is to be considered, and a full description of the 
effects of the disability upon ordinary activity is also 
required.  See 38 C.F.R. §§ 4.1, 4.2, 4.10 (2004).

The veteran's statements describing the symptoms of his 
service-connected disorder are deemed competent evidence.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  However, 
these statements must be considered with the clinical 
evidence of record and in conjunction with the pertinent 
rating criteria. 

The Board notes that the VA Rating Schedule that addresses 
the skin disorders was amended, effective August 30, 2002.   
See 67 Fed. Reg. 49590-49599 (July 31, 2002).  Thus, the 
regulatory criteria governing the evaluation of the veteran's 
skin disorder changed while his claim was pending.  The Court 
has held that where the law or regulation changes after a 
claim has been filed, but before the administrative or 
judicial process has been concluded, the version most 
favorable to the veteran applies unless Congress provided 
otherwise.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
However, the Karnas rule has since been limited to a 
considerable degree by a decision of the United States Court 
of Appeals for the Federal Circuit.  See Kuzma v.Principi, 
341 F.3rd. 1327 (Fed. Cir. 2003); see also VAOPGCPREC 7-03 
(Nov. 19, 2003).

For the veteran to receive a 30 percent rating under the old 
diagnostic critera, the evidence must show that he has 
exudation or constant itching, extensive lesions, or marked 
disfigurement.  As will be described below, the evidence 
shows that the veteran suffers from severe itching.  
Accordingly, his overall level of disability from his service 
connected tinea pedis and eczema of the fingers and feet 
approximates the criteria for assignment of a 30 percent 
rating under the old diagnostic criteria.

Although the evidence does not show that the veteran has 
extensive lesions or marked disfigurement, the evidence shows 
that the veteran has received outpatient services at the VA 
Geriatrics Clinic for his recurrent tinea pedis and eczema of 
the fingers and feet.  From September 2000 through January 
2004, the veteran was seen at the VA Medical Center on at 
least four separate occasions for his skin condition.  
Furthermore, the evidence shows that the veteran has 
consistently described the need for a larger dose of Synalar, 
the corticosteroid used to stop his severe itching.  
Accordingly, under 38 C.F.R. § 4.118, the evidence shows that 
the veteran's tinea pedis and eczema more nearly approximates 
the criteria required for a 30 percent rating rather than a 
10 percent rating.

In order to receive the next higher rating of a 50 pecent 
rating under the old diagnostic criteria, the evidence must 
show that the veteran has ulceration, or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations, or where the disorder is exceptionally 
repugnant.  The evidence shows that the veteran's skin begins 
itching, progesses to blisters and then subsequently cracks.  
His severe itching also causes him to bleed.  However, the 
evidence does not show ulceration, extensive exfoliation, 
crusting, systemic or nervous manifestations, nor does it 
show a disorder that is exceptionally repugnant.  
Accordingly, the clear weight of the evidence shows that the 
veteran is not entitled to a 50 percent rating under the old 
diagnostic criteria.

In order to receive the next higher rating of a 30 percent 
rating under the new diagnostic criteria, the evidence must 
show that 20 to 40 percent of the entire body or 20 to 40 
percent of exposed areas are affected, or; systemic therapy 
such as corticosteroids or other immunosuppressive drugs 
required for a total duration of six weeks or more, but not 
constantly, during the past 12-month period.  Although the 
evidence shows that the veteran suffers from tinea pedis and 
eczema, the affected areas do not cover 20 to 40 percent of 
his entire body, nor do they cover 20 to 40 percent of the 
exposed areas.  While the evidence shows that the veteran 
clearly suffers extensively from his condition, the evidence 
does not show that he has had to use corticosteroids for a 
total duration of six weeks or more during the past 12 month 
period.  Accordingly, the clear weight of the evidence shows 
that the veteran is not entitled to a 30 percent rating under 
the new diagnostic criteria.

Accordingly, under the criteria of 38 C.F.R. §§ 4.118, 
Diagnostic Code 7806, in effect prior to August 30, 2002, and 
the provisions of 38 C.F.R. § 4.7, a 30 percent rating, but 
no higher, is warranted for the veteran's service connected 
tinea pedis and eczema of the fingers and feet.


In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disability.  The Board has found nothing in the historical 
record that would lead to a conclusion that the current 
evidence of record is not adequate for rating purposes.  
Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations that would warrant an 
exposition of the remote clinical histories and findings 
pertaining to the disability at issue.  

Based on all of the evidence of record, the Board finds that 
the preponderance of the evidence is in favor of an 
evaluation of 30 percent for tinea pedis and eczema under the 
old rating criteria.  See 38 C.F.R. §§ 4.118, Diagnostic Code 
7806 (2002).

New and Material Evidence

Where service connection for a disability has been denied in 
a final rating decision, a subsequent claim for service 
connection for that disability may be considered on the 
merits only if new and material evidence has been received 
since the time of the prior adjudication.  The Board must 
consider the question of whether new and material evidence 
has been received because it goes to the Board's jurisdiction 
to reach the underlying claim and adjudicate the claim de 
novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If 
the Board finds that no such evidence has been offered, that 
is where the analysis must end, and what the RO & IC may have 
determined in that regard is irrelevant.  See Barnett, supra.  
Further analysis, beyond consideration of whether the 
evidence received is new and material, is neither required 
nor permitted.  Id. at 1384.  See also Butler v. Brown, 
9 Vet. App. 167, 171 (1996). 

Under 38 C.F.R. § 3.156(a) (2004), evidence is considered 
"new" if it was not previously submitted to agency 
decisionmakers.  See Struck v. Brown, 9 Vet. App. 145, 151 
(1996); Blackburn v. Brown, 8 Vet. App. 97, 102 (1995); Cox 
v. Brown, 5 Vet. App. 95, 98 (1993).  "Material" evidence 
is evidence which, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 
38 C.F.R. § 3.156(a).  In determining whether evidence is new 
and material, the "credibility of the evidence is to be 
presumed."  See Justus v. Principi, 3 Vet. App. 510, 513 
(1992). 

Service connection for cervical spine and upper extremity 
disabilities, to include the shoulders, was denied in March 
1995.  The RO & IC decision was affirmed by the Board in 
March 2001.  The veteran filed a claim to reopen in August 
2002.  The November 2002 rating decision stated that the 
veteran had not submitted new and material evidence to 
justify reopening his claim.  See 38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2004); Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991); Evans v. Brown, 9 Vet. App. 273 (1996).

Evidence on file at the time of the November 2002 rating 
decision included the following: service medical records 
showing that the veteran had suffered from an elbow 
laceration in April 1945; an MRI report dated April 1994 
received in duplicate of the veteran's shoulder; the Board 
decision dated March 2001; statements from the veteran's 
friends, veteran's statements in support of his claim dated 
April 2002; an undated statement from the veteran received in 
June 2002; VA examination report dated May 2002, VA treatment 
reports dated September 2000 to April 2002.

Pertinent evidence added to the record since the November 
2002 rating decision included the veteran's testimony at the 
September 2004 Board hearing.  In as much as the evidence of 
record at the time of the November 2002 rating decision did 
not fully explain the injury sustained by the veteran during 
service, the Board finds that the veteran's September 2004 
hearing testimony is new and material, as it relates to an 
unestablished fact necessary to substantiate the claim, and 
raises a reasonable possibility of substantiating the claim.  
The veteran's claim of entitlement to service connection for 
cervical spine and upper extremity disabilities, to include 
the shoulders, is reopened.


ORDER


Entitlement to a rating of 30 percent for tinea pedis and 
eczema under the old diagnostic criteria is granted.

The claim for service connection for disability of the 
cervical spine and upper extremities is reopened.


REMAND

?	New and material evidence has been submitted to reopen a 
claim for service connection for cervical spine and 
upper extremity disabilities, to include the shoulders.  
?	This claim is reopened and remanded for a VA 
examination.
?	This issue is remanded to address 38 U.S.C.A. § 1154(b) 
(West 2002).
?	This issue is remanded for the issuance of a Veterans 
Claims Assistance Act (VCAA) compliant letter.


As the Court of Appeals for Veterans Claims (Court) explained 
in Colvin v. Derwinski, 1 Vet.App. 171, 175 (1991), the Board 
may consider only independent medical evidence to support its 
findings.  The Court went on to say that, if the medical 
evidence of record is insufficient, the Board is free to 
supplement the record by seeking an advisory opinion, 
ordering a medical examination or citing recognized medical 
treatises in its decisions that clearly support its ultimate 
conclusions.  Colvin at 175.  For the reasons described 
below, the veteran's claim must be remanded for another VA 
examination.

Accordingly, the RO & IC should issue a VCAA compliant letter 
to the veteran.

Under the circumstances described above, additional 
development of the veteran's claim must be accomplished.  
Accordingly, this case is REMANDED to the RO & IC for the 
following:

1.  The RO & IC must ensure that copies of all 
current records of treatment of the veteran's 
cervical spine and upper extremities, to the 
shoulders, are included in the claims folder.

2.  The veteran must then be scheduled for an 
examination to determine the nature and 
etiology of any disabilities of the cervical 
spine and upper extremity, to include  the 
shoulders.  The claims folder, to include all 
evidence added to the record and a copy of this 
REMAND must be made available to the examiner 
in conjunction with the examination.  All 
opinions expressed should be supported by 
reference to pertinent evidence and should 
include responses to the following items 
regarding the veteran's cervical spine and 
upper extremities, and to include any shoulder 
disorders:

 	     A.  Provide diagnoses of all disorders of 
the veteran's cervical spine and upper 
extremities, to include the shoulders.

	     B.  For all disorders identified in A, 
state as precisely as possible the time of 
onset of such disorders.

	     C.  For each diagnosis reported in 
response to item A, above, the examiner should 
specifically state whether, as a matter of 
medical judgement, the diagnosed disorder is a 
result of a trauma that occurred several 
decades ago.

3.  The RO & IC must ensure that all provisions 
of the VCAA are properly applied in the 
development of the claim.

4.  After completion of the foregoing, and 
after undertaking any further development 
deemed warranted by the record, the claim 
should be readjudicated.  The RO & IC must also 
address and give consideration to time, place 
and circumstance of the veteran's service 
pursuant to 38 U.S.C.A. § 1154(b).  In the 
event that the claim is not resolved to the 
satisfaction of the veteran, he should be 
furnished a Supplemental Statement of the Case 
regarding service connection for any disorders 
of the cervical spine and upper extremities, to 
include the shoulders, that includes all 
additional applicable laws and regulations, and 
the reason for the decision.  The veteran must 
be given the opportunity to respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	G.H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



